IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 24, 2009
                                     No. 07-60955
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

LATRELL ADAMS,

                                                   Plaintiff–Appellant,

v.

CHRISTOPHER EPPS, MDOC Commissioner; LAWRENCE KELLY, MSP
Superintendent; DARLESTER FOSTER, Deputy Warden,

                                                   Defendants–Appellees.


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:07-CV-131


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Latrell Adams filed a 42 U.S.C. § 1983 lawsuit against various Mississippi
state prison officials alleging that he should have been transferred from a
Mississippi prison to a Kentucky prison under the Interstate Corrections
Compact (ICC). The district court dismissed Adams’s lawsuit pursuant to 28
U.S.C. § 1915(e)(2)(B)(i), (g) for failure to state a claim on which relief could be
granted. Adams has appealed the district court’s decision, arguing that he


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 07-60955

should be transferred because his life is at risk, and he moves to expedite the
appeal.
      Adams does not have any constitutional interest in educational or
rehabilitation programs provided by the prison pursuant to the ICC.          See
Esparza v. Deputy, No. 93-8665, 1994 WL 122158 (5th Cir. Mar. 25, 1994).
Furthermore, Adams does not have a protectable property or liberty interest in
where he is housed. See Montanye v. Haymes, 427 U.S. 236, 242 (1976); Wilson
v. Budney, 976 F.2d 957, 958 (5th Cir. 1992). Finally, Adams has failed to allege
facts which warrant judicial intervention with respect to the prison’s decisions
regarding Adams’s housing assignment. See Farmer v. Brennan, 511 U.S. 825,
833 (1994); Horton v. Cockrell, 70 F.3d 397, 400-02 (5th Cir. 1995).
      The district court’s dismissal of Adams’s complaint for failure to state a
claim counts as a strike for purposes of § 1915(g). See Adepegba v. Hammons,
103 F.3d 383, 387 (5th Cir. 1996). Adams is cautioned that once he accumulates
three strikes, he may not proceed in forma pauperis in any civil action or appeal
filed while he is incarcerated or detained in any facility unless he is under
imminent danger of serious physical injury. See § 1915(g).
      AFFIRMED; MOTION TO EXPEDITE APPEAL DENIED; SANCTION
WARNING ISSUED.




                                       2